By the Court, Balcom, J.
All payments which Stephen Estes made to the defendant’s minor daughter, for her services, were valid, because the defendant did not notify him that he claimed her wages, within thirty days after the commencement of her services. (Laws of 1850, p. 579, ch. 266.) But the plaintiffs cannot recover of the defendant for articles of clothing which Stephen Estes, furnished to the defendant’s daughter, beyond the price of her services, for two reasons: 1st, the defendant gave his daughter no authority to procure the clothing, and Estes had none from the defendant to let her have any; 2d, there was no omission of duty on the part of the defendant as to furnishing his daughter with- all necessary clothing. (Van Valkinburgh v. Watson, 13 John. 480. 2 Kent's Com. 4th ed. 192.
The justice erred in permitting the plaintiffs to withdraw the account books of Stephen Estes from the consideration of the jury. The plaintiffs introduced the books as evidence; and they could not withdraw them when they found that the defendant would claim that they showed the goods were sold upon the daughter’s credit, and charged to her instead of the defendant; or because the defendant would claim that they showed a credit to his daughter of over $20. When the plaintiffs put the books in evidence, they became the property of both parties, as evidence in the cause; and the plaintiffs could not get rid of their effect, without the consent of the defendant. (See Winants v. Sherman, 3 Hill, 74; Vibbard v. Staats, Id. 144.)
The judgment of the justice was erroneous, and the county court did right in reversing it. The judgment of the county court should therefore be affirmed, with costs.
Decision accordingly.
Gray, Mason and Balcom, Justices.]